DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04 November 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
The listing of applications in the IDS filed 11/4/2020 does not comply with 37 CFR 1.98(a)(1).  It is noted that a separate page with (1) a list of all applications submitted for consideration by the Office and (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials, has not been properly provided.  Applicant will note that the IDS document with the listing of applications has been marked as considered, and the IDS document has been signed and dated by the examiner.

Claim Objections
Claims 2 and 17 are objected to because of the following informalities:  

In claim 17, line 2, there is a typographical error, and “of the of the” should be changed to –of the--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US Patent No. 10,004,496) in view of Vendely et al. (US Patent Publ. No. 2017/0086841).
With respect to claim 1, Shelton et al. disclose a surgical end effector 1106 (fig. 2, [30]) for use with a surgical stapler 1100 (fig. 1, [29]), comprising: a cartridge 5000 (fig. 9, [50]) and an anvil 1110b (fig. 2, [30]) movable relative to the cartridge between open and closed positions, the cartridge having a plurality of staples (fasteners 5006, [51]) disposed therein and a non-planar deck surface 5008 (fig. 9, [51]) that faces the anvil, the plurality of staples being configured to be deployed into tissue (fig. 11), and a non-fibrous adjunct 5002 (fig. 9, the adjunct may be foam, [50]) formed of bioabsorbable material and configured to be releasably retained on the deck surface (fig. 9) such that the adjunct can be attached to tissue by the plurality of staples in the cartridge (fig. 11, [51]) the adjunct having a first end and a second end with a longitudinal axis extending therebetween (fig. 9, [51]), the adjunct 5002 

    PNG
    media_image1.png
    389
    472
    media_image1.png
    Greyscale

Shelton et al. fail to disclose an adjunct formed of at least one fused bioabsorbable polymer and the adjunct comprising, a first lattice structure and a second lattice structure disposed on at least a portion of the first top surface of the first lattice structure, the second lattice structure having an outer top surface at least a portion of which is generally planar, the second outer top surface defining at least a portion of a tissue-contacting surface of the adjunct; wherein the first lattice structure has an uncompressed thickness that at least partially varies in a lateral direction relative to the longitudinal axis of the adjunct to thereby create a consistent tissue gap between the anvil and the adjunct when the 
Vendely et al. disclose a surgical end effector (fig. 1) comprising a cartridge (fig. 1) and anvil (fig. 1), and a non-fibrous adjunct 230 (fig. 28, [0297]) formed of at least one fused bioabsorbable polymer ([0492]), and the adjunct includes a lattice structure (structural cells 236, 237 separated by walls, fig. 29, [0305]) that extends from a top surface 235 (fig. 28, [0304]) to a bottom surface 234 (fig. 28, [0304]) that is opposite the first top surface, the bottom surface defines a cartridge-contacting surface and is configured to mate with the deck surface, the lattice structure having an uncompressed thickness that at least partially varies in a lateral direction relative to the longitudinal axis of the adjunct (the uncompressed thickness varies at the lateral edges, fig. 29) to thereby create a consistent tissue gap between the anvil and the adjunct when the adjunct is releasably retained on the cartridge and the anvil is in a closed position without tissue therebetween (top surface 235 and bottom of the anvil create a consistent tissue gap, fig. 29), and wherein, the adjunct, when in a tissue deployed state, applies a generally uniform pressure to the tissue stapled thereto for a predetermined period of time.  Vendely et al. disclose the structure of the adjunct, and disclose that the compressible adjunct is configured to accommodate different tissue thicknesses ([0297]) and that the compressible adjunct compresses an amount corresponding to the tissue height ([0301]-[0302], fig. 28), and therefore the adjunct is considered, in a tissue deployed state, to apply a generally uniform pressure to the tissue stapled thereto for a predetermined period of time.  Vendely et al. disclose that the adjunct is an implantable layer that is compressible and resilient ([0192]) and releasably attached to the cartridge deck ([0193]), and prevents overcompression of tissue ([0192]) and promotes healing ([0194]).  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of 
With respect to claim 2, the combination of Shelton et al. and Vendely et al. teach all of the structure of the second lattice including a second bottom surface (234 (fig. 28, [0304]).  Since Shelton et al. and Vendely et al. teach the structure of the second bottom surface, at least a portion of the second bottom surface of the combination of Shelton et al. and Vendely et al. is fully capable of being positioned directly against the deck surface, for example in a case in which the first and second lattice structures are misaligned or stacked in a staggered fashion, especially since there is nothing in Shelton et al. or Vendely et al. or about the second bottom surface that would prevent such positioning, and therefore at least a portion of the second bottom surface is considered to be configured to be positioned directly against the deck surface.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of 
With respect to claim 3, Vendely et al. disclose that the lattice structure includes a plurality of voids (structural cells 236, 237) that are aligned with the plurality of staples 10030 (fig. 28) such that the first lattice structure does not contribute to the applied stress of the adjunct to the tissue stapled thereto when in a tissue deployed state.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include the lattice structure including a plurality of voids that are aligned with the plurality of staples such that the first lattice structure does not contribute to the applied stress of the adjunct to the tissue stapled thereto when in a tissue deployed state, as taught by Vendely et al., to prevent overcompression of tissue and promote healing.
With respect to claim 4, Vendely et al. disclose that the first lattice structure is formed of a plurality of vertical struts (the portions of the walls extending vertically, fig. 29) that extend from the deck surface (at the bottom surface 234, fig. 29) to the second bottom surface of the second lattice structure (at the top surface 235, fig. 29) when the adjunct is releasably retained on the deck surface.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include that that the first lattice structure is formed of a plurality of vertical struts that extend from the deck surface to the second bottom surface of the second lattice structure when the adjunct is releasably retained on the deck surface, as taught by Vendely et al., to prevent overcompression of tissue and promote healing.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include that that the lattice structure includes a plurality of unit cells, and wherein each unit cell is defined by a plurality of interconnected struts, as taught by Vendely et al., to prevent overcompression of tissue and promote healing.
With respect to claim 7, Vendely et al. disclose that the plurality of staples are generally uniform (fig. 29), and a first longitudinal row of first repeating unit cells (Annotated Figure A) and a second longitudinal row of second repeating unit cells (Annotated Figure A).  Vendely et al. disclose that one or more of the structural cells 236 extends longitudinally along the entire length of the adjunct 230 ([0298]), and therefore the first and second longitudinal rows are considered to be rows of a plurality of repeating unit cells (Annotated Figure A).  Vendely et al. disclose that the compression ratio of the second repeating unit cells 236 can be any value from about 0.2 to about 0.7, and that other values are contemplated (figs. 29, 30, [0302]).  Vendely et al. is silent as to the compression ratio of the first repeating unit cells 237.  

    PNG
    media_image2.png
    644
    747
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include a first longitudinal row of first repeating unit cells with a first compression ratio and a second longitudinal row of second repeating unit cells with a second compression ratio that is greater than the first compression ratio, for a mechanical expedient such as ease of manufacturing the adjunct and its walls, in the absence of any unexpected results of the relative compression ratios, especially since Vendely et al., teaches that the compression ratio of the repeating unit cells may be selected.  MPEP 2144.05 I.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include each first repeating unit cell having a first wall thickness and each second repeating unit cell has a second wall thickness that is less than the first wall thickness, as taught by Vendely et al., to prevent overcompression of tissue and promote healing, especially since Shelton et al. teaches the desirability of providing an adjunct.
With respect to claim 9, Vendely et al. disclose that the second lattice includes a third longitudinal row (Annotated Figure A) of third repeating unit cells, wherein the second longitudinal row is positioned between the first and third longitudinal rows.  Vendely et al. disclose that the compression ratio of the second repeating unit cells 236 can be any value from about 0.2 to about 0.7, and that other values are contemplated (figs. 29, 30, [0302]).  Vendely et al. is silent as to the compression ratio of the first repeating unit cells and the third repeating unit cells.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include each with a third compression ratio that is greater than the second compression ratio, and wherein the second longitudinal row is positioned between the first and third longitudinal rows, for a mechanical expedient such as ease of manufacturing the adjunct and its walls, in the absence of any unexpected results of the relative compression ratios, especially since Vendely et al., teaches that the compression ratio of the repeating unit cells may be selected.  MPEP 2144.05 I.  
With respect to claim 10, Vendely et al. disclose that each first repeating unit cell has a first wall thickness (thickness T1 of walls 242, fig. 9, [0303]), each second repeating unit cell has a second wall 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include each first repeating unit cell has a first wall thickness, each second repeating unit cell has a second wall thickness that is less than the first wall thickness, and each third repeating unit cell has a third wall thickness that is less than the second wall thickness, as taught by Vendely et al., to prevent overcompression of tissue and promote healing, especially since Shelton et al. teaches the desirability of providing an adjunct.
With respect to claim 11, Vendely et al. disclose that the second repeating unit cells and the third repeating unit cells are configured to be positioned against the first lattice structure.  Since the second and third repeating unit cells include cells that are positioned at the bottom surface 234 (fig. 29) and would thus be positioned against the first lattice structure, the second and third repeating unit cells are considered to be configured to be positioned against the first lattice structure.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include the second repeating unit cells and the third repeating unit cells are configured to be positioned against the first lattice structure, as taught by Vendely et al., to prevent overcompression of tissue and promote healing, especially since Shelton et al. teaches the desirability of providing an adjunct.
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten et al. (US Patent Publ. No. 2007/0131732) in view of Vendely et al. (US Patent Publ. No. 2017/0086841).

Holsten et al. fail to disclose a non-fibrous adjunct formed of at least one fused bioabsorbable polymer, and the adjunct includes a first longitudinal row of a plurality of first repeating unit cells with a first geometry and a second longitudinal row of a plurality of second repeating unit cells with a second geometry that differs from the first geometry such that the geometry of the adjunct varies in a lateral direction relative to a longitudinal axis of the adjunct to thereby create a consistent tissue gap between the anvil and the adjunct when the adjunct is releasably retained on the cartridge and the anvil is in a closed position without tissue therebetween, and wherein, the adjunct, when in a tissue deployed state, applies a generally uniform pressure to the tissue stapled thereto for a predetermined period of time.  

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Holsten et al. to include the non-fibrous adjunct formed of at least one fused bioabsorbable polymer, 

    PNG
    media_image2.png
    644
    747
    media_image2.png
    Greyscale

With respect to claim 13, Vendely et al. disclose that the first repeating unit cells each have a first height (Annotated Figure A), and wherein the second repeating unit cells each have a second height (H1, Annotated Figure A) that is greater than the first height. 

With respect to claim 14, Vendely et al. disclose that the first repeating unit cells each have a first wall thickness (thickness T2 of walls 244, fig. 29, [0303]), and wherein the second repeating unit cells each have a second wall thickness (thickness T1 of walls 242, fig. 9, [0303]) that is greater than the first wall thickness ([0303]).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Holsten et al. to include the first repeating unit cells each have a first wall thickness, and the second repeating unit cells each have a second wall thickness that is greater than the first wall thickness, as taught by Vendely et al., to prevent overcompression of tissue and promote healing, especially since Holsten et al. teaches the desirability of providing an adjunct.
With respect to claim 15, Vendely et al. disclose that the compression ratio of the second repeating unit cells 236 can be any value from about 0.2 to about 0.7, and that other values are contemplated (figs. 29, 30, [0302]).  Vendely et al. is silent as to the compression ratio of the first repeating unit cells 237.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Holsten et al. to include the second repeating unit cells each have a second compression ratio that is less than the first compression ratio, for a mechanical expedient such as ease of manufacturing the adjunct 
With respect to claim 16, Vendely et al. disclose the adjunct includes a third longitudinal row of a plurality of third repeating unit cells with a third geometry that differs from the first and second geometries (Annotated Figure A).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Holsten et al. to include the third longitudinal row of a plurality of third repeating unit cells with a third geometry that differs from the first and second geometries, as taught by Vendely et al., to prevent overcompression of tissue and promote healing, especially since Holsten et al. teaches the desirability of providing an adjunct.
With respect to claim 17, Vendely et al. disclose the third repeating unit cells each have a third height (Annotated Figure A), and wherein the third height is greater than each of a first height (Annotated Figure A) of the first repeating unit cells and a second height (H1, Annotated Figure A) of the second repeating unit cells.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Holsten et al. to include the third repeating unit cells each have a third height, and the third height is greater than each of the first height of the first repeating unit cells and a second height of the second repeating unit cells, as taught by Vendely et al., to prevent overcompression of tissue and promote healing, especially since Holsten et al. teaches the desirability of providing an adjunct.
With respect to claim 18, Vendely et al. disclose the third repeating unit cells each have a third wall thickness (Annotated Figure B), and wherein the third wall thickness is greater than each of a first 

    PNG
    media_image3.png
    526
    699
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Holsten et al. to include the third repeating unit cells each have a third wall thickness, and the third wall thickness is greater than each of the first wall thickness and the second wall thickness, as taught by Vendely et al., to prevent overcompression of tissue and promote healing, especially since Holsten et al. teaches the desirability of providing an adjunct.
With respect to claim 19, Vendely et al. disclose that the compression ratio of the second repeating unit cells 236 can be any value from about 0.2 to about 0.7, and that other values are 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Holsten et al. to include the third repeating unit cells each have a third compression ratio that is less than the second compression ratio, for a mechanical expedient such as ease of manufacturing the adjunct and its walls, in the absence of any unexpected results of the relative compression ratios, especially since Vendely et al., teaches that the compression ratio of the repeating unit cells may be selected.  MPEP 2144.05 I.  

Allowable Subject Matter
Claims 6, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 6, the prior art fails to disclose or teach an end effector according to claim 5, wherein the triply periodic minimal surface structure is a Schwarz-P structure.  
With respect to claim 20, the prior art fails to disclose or teach an end effector according to claim 12, wherein at least one of the first repeating unit cells and the second repeating unit cells comprise one or more triply periodic minimal surface structures.  
With respect to claim 21, the prior art fails to disclose or teach an end effector according to claim 12, wherein at least one of the first repeating unit cells and the second repeating unit cells comprise a Schwarz-P structure.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schellin et al. (US Patent Publ. No. 2014/0291379) discloses an adjunct including a non-planar tissue contacting surface (fig. 304).
Shelton et al. (US Patent Publ. No. 2015/0351758) discloses an adjunct including a variable thickness in a lateral direction (fig. 22A).
Schellin et al. (US Patent Publ. No. 2014/0166726) disclose multilayer buttresses.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731